DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 04/27/2021 in which claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Response to Amendment
Applicant’s Arguments/Remarks filed on 03/29/2021 with respect to amended independent claim 1 have been fully considered. Based on the new features of the claim, a new ground of rejection is presented below. The independent claims 1, 6 and 15 have not overcome the claim rejections as shown below.
Claims 1-20 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that the combination of Lightstone and White do not teach or suggest the new feature of “the machine learning algorithm trained to determine the response at least partially based on a likelihood that, if a 5G connection is established, the UE will be dropped by the 5G base station within a threshold amount of time”.
Based on the new features of the claim, further consideration of the prior arts of record and search were conducted. As discussed below in the Claim Rejections, White discloses that the output of the handoff decision is calculated by the suitable algorithms based on the different events, including the prediction of an upcoming failure the corresponding link (White, [0060]-[0061]). Thus, White discloses that “the machine learning algorithm trained to determine the response at least partially based on a likelihood that, if a 5G connection is established, the UE will be dropped by the 5G base station”. However, White does not disclose “within a threshold amount of time”. 
The newly found prior art of Cazzanti discloses that the device failure state is predicted based on dropped calls meeting a threshold within a number of time periods. This is used to replace or supplement the one type of failed device capability, including the use of a type of connection in place of another type of connection that has an attribute of failure (Cazzanti, col 4 ln 8-36, Fig. 2A, col 9 ln 4-61, Fig. 2D, col 11 ln 22-49). Thus, Cazzanti discloses “the UE will be dropped by the 5G base station within a threshold amount of time”.

Therefore, based on the new ground of rejection presented below, the independent claim 1 is rendered unpatentable. Independent claims 6 and 15 recite similar distinguishing features as claim 1 discussed above, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lightstone et al. (US 2015/0223084), hereinafter “Lightstone” in view of White et al. (US 2006/0193295), hereinafter “White”, and further in view of Cazzanti et al. (U.S. Patent No. 10,353,764), hereinafter “Cazzanti”.

As to claim 1, Lightstone teaches a system comprising (Lightstone, Fig. 17, [0101], Fig. 18, [0102], a network node 34): 
one or more processors (Lightstone, Fig. 17, [0101], Fig. 18, [0102], the network node 34 includes a processor 46); 
a memory (Lightstone, Fig. 17, [0101], Fig. 18, [0102], the network node 34 includes a memory 48); and 
one or more components stored in the memory and executable by the one or more processors to perform operations comprising (Lightstone, Fig. 17, [0101], Fig. 18, [0102], the memory 48 stores instructions which are executed by the processor to provide the functions of the network node. Additional components are responsible for providing additional functionality, including any of the functionality identified and/or any functionality necessary to support the embodiments): 
(Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0045]-[0046], the network node receives information from the wireless devices 20, where the network node is a base station serving a cell using LTE (4G), LTE-Advance, any other RAN, or multi RAT), wherein the aggregated network information comprises at least signal strength information and location information associated with the plurality of UEs (Lightstone, Fig. 1, Fig. 2, [0045]-[0046], the information received includes information that is indicative of positions of the wireless devices 20 within the measuring cell, Received Strength of Signal Indication (RSSI) measurements reported by the wireless devices 20, ranging information, beamforming indices, position information, etc. for the wireless devices 20); 
determining that a UE is communicating with the 4G base station using a first bearer (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0046]-[0047], the network node also determines the RSSI, SINR, etc. for the served wireless devices 20. Furthermore, the network node receives information regarding hearability of a connection between the UEs and the base stations. These indicate a communication between the base station and network node with the wireless nodes 20 via corresponding downlink and uplink connections); 
determining network information associated with the UE (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0046]-[0047], the network node also determines the RSSI, SINR, etc. for the served wireless devices 20. Furthermore, the network node receives information regarding hearability of a connection between the UEs and the base stations).

Lightstone teaches the claimed limitations as stated above. Lightstone does not explicitly teach the following features: regarding claim 1, inputting, based at least in part on an addition inquiry associated with the UE, the network information and the aggregated network information to a machine learning algorithm trained to evaluate addition inquiries; 

performing one of: 
determining that the response denies the addition inquiry and refraining from establishing a 5G connection with the UE; or 
determining that the response approves the addition inquiry and sending a message to the 5G base station to establish a 5G connection with the UE using a second bearer, wherein the UE is connected to both the 4G base station via the first bearer and the 5G base station via the second bearer at a same time.

However, White teaches inputting, based at least in part on an addition inquiry associated with the UE, the network information and the aggregated network information to a machine learning algorithm trained to evaluate addition inquiries (White, [0060]-[0061], different events are determined, such as a more cost-effective connection, lower latency, or higher throughput. Also, different events are detected including "$link_down" (link not available), "$link_up" (link is available and a routable network address is set), "$new_link_available" (a new available has been found, but is not yet routable), "$upcoming_link_failure" (an upcoming failure is predicted for this link), "$link_metric_poor" (performance for a given metric below the predefined threshold), etc. These triggering events are detected and determined in order to perform HO decisions including network addition or deletion. Triggers are determined based on RSSI/SNR, location information, etc. The triggering events are sent to HO/DE for processing, where relevant policies are retrieved relevant to the triggers, such as vertical handoffs, network addition, deletion, etc. Then, the triggering events and quality of network environment, etc. are used to output a handoff decision calculated by suitable algorithms, where the suitable algorithms include fuzzy logic, neural networks, etc.), the machine learning algorithm trained to determine the response at least partially based on a likelihood that, if a 5G connection is established, the UE will be dropped by the 5G base station (White, [0060]-[0061], the output of the handoff decision is calculated by the suitable algorithms based on the different events, including the prediction of an upcoming failure the corresponding link); 
receiving, from the machine learning algorithm, a response to the addition inquiry (White, [0052] ln 18-27, [0060]-[0062], the HO/DE (algorithm including fuzzy logic, neural networks, etc.) generates an output in response to the triggering events, where the output includes a network addition or deletion of the sets of available network pipes, hard or soft handoffs, seamless handoff, etc.); and 
performing one of: 
determining that the response denies the addition inquiry and refraining from establishing a 5G connection with the UE (White, [0052] ln 18-27, [0060]-[0062], the HO/DE (algorithm including fuzzy logic, neural networks, etc.) generates an output in response to the triggering events, where the output includes the network deletion of the sets of available network pipes. [0003], [0005]-[0006], [0008]-[0009], [0028], [0061], the handover, network addition or deletion are between heterogeneous networks, i.e. 5G); or 
determining that the response approves the addition inquiry and sending a message to the 5G base station to establish a 5G connection with the UE using a second bearer (White, [0008]-[0009], [0052] ln 18-27, [0060]-[0062], the HO/DE (algorithm including fuzzy logic, neural networks, etc.) generates an output in response to the triggering events, where the output includes the network addition of the sets of available network pipes, hard or soft handoffs, seamless handoff, etc. All of the necessary signaling updates for the access nodes involved, including access capabilities, link negotiation, registration, association/re-association, etc. are performed for the handover decision including network addition or deletion. [0003], [0005]-[0006], [0008]-[0009], [0028], [0061], the handover, network addition or deletion are between heterogeneous networks, i.e. 5G), wherein the UE is connected to both the 4G base station via the first bearer and the 5G base station via the second bearer at a same time (White, [0008]-[0009], [0061], the multi-access terminal establishes and maintains simultaneous connections over multiple heterogeneous networks and corresponding paths, such as 4G and 5G, where the multi-access terminal performs network addiction of the sets of available network pipes).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lightstone to have the features, as taught by White, in order to minimize packets losses and delays and avoid service interruptions due to the mobility effect, while operating transparently to users and applications (White, [0009], [0061]).

Lightstone and White teach the claimed limitations as stated above. Lightstone and White do not explicitly teach the following underlined features: regarding claim 1, the UE will be dropped by the 5G base station within a threshold amount of time.

However, Cazzanti teaches the UE will be dropped by the 5G base station within a threshold amount of time (Cazzanti, col 4 ln 8-36, Fig. 2A, col 9 ln 4-61, Fig. 2D, col 11 ln 22-49, the device failure state is predicted based on dropped calls meeting a threshold within a number of time periods. This is used to replace or supplement the one type of failed device capability, including the use of a type of connection in place of another type of connection that has an attribute of failure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lightstone and White to have the features, as taught by Cazzanti, in order to dynamically mitigate a computing device failure that (Cazzanti, col 1 ln 7-12).

As to claim 2, Lightstone teaches wherein the location information associated with the plurality of UEs is based at least in part on a beamforming lobe associated with the 4G base station or the 5G base station to connect with individual ones of the plurality of UEs (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0046], the information received of the wireless devices 20 includes beamforming indices for the wireless devices 20 with respect to the cell, where the network node is a base station serving a cell using LTE (4G), LTE-Advance, any other RAN, or multi RAT).

Lightstone teaches the claimed limitations as stated above. Lightstone does not explicitly teach the following features: regarding claim 3, wherein the performing comprises determining that the response approves the addition inquiry, and wherein the addition inquiry is indicative of a bearer type associated with the 5G connection.

As to claim 3, White teaches wherein the performing comprises determining that the response approves the addition inquiry, and wherein the addition inquiry is indicative of a bearer type associated with the 5G connection (White, [0008]-[0009], [0047], [0052] ln 18-27, [0060]-[0062], the HO/DE (algorithm including fuzzy logic, neural networks, etc.) generates an output in response to the triggering events, where the output includes the network addition of the sets of available network pipes, hard or soft handoffs, seamless handoff, etc. All of the necessary signaling updates for the access nodes involved, including access capabilities, link negotiation, registration, association/re-association, etc. are performed for the handover decision including network addition or deletion. [0003], [0005]-[0006], [0008]-[0009], [0028], [0061], the handover, network addition or deletion are between heterogeneous networks, i.e. 5G. [0047], a specific type or category of network connection is stored for the access terminal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lightstone and Cazzanti to have the features, as taught by White, in order to minimize packets losses and delays and avoid service interruptions due to the mobility effect, while operating transparently to users and applications (White, [0009], [0061]).

Lightstone teaches the claimed limitations as stated above. Lightstone does not explicitly teach the following features: regarding claim 5, wherein the network information further comprises information indicative of one or more failed addition requests associated with the 5G base station.

As to claim 5, White teaches wherein the network information further comprises information indicative of one or more failed addition requests associated with the 5G base station (White, [0008]-[0009], [0060]-[0061], different events are detected including "$link_down" (link not available), "$link_up" (link is available and a routable network address is set), "$new_link_available" (a new available has been found, but is not yet routable), "$upcoming_link_failure" (an upcoming failure is predicted for this link), "$link_metric_poor" (performance for a given metric below the predefined threshold), etc. These triggering events are detected and determined in order to perform HO decisions including network addition or deletion. Triggers are determined based on RSSI/SNR, location information, etc. The triggering events are send to HO/DE for processing, where relevant policies are retrieved relevant to the triggers, such as vertical handoffs, network addition, deletion, etc. It is determined the deletion of a connection impacted, where a management decision is build describing the deletion of set of available networks).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lightstone and Cazzanti to have the features, as taught by White, in order to minimize packets losses and delays and avoid service interruptions due to the mobility effect, while operating transparently to users and applications (White, [0009], [0061]).

As to claim 6, Lightstone teaches a system comprising (Lightstone, Fig. 17, [0101], Fig. 18, [0102], a network node 34): 
one or more processors (Lightstone, Fig. 17, [0101], Fig. 18, [0102], the network node 34 includes a processor 46); 
a memory (Lightstone, Fig. 17, [0101], Fig. 18, [0102], the network node 34 includes a memory 48; and 
one or more components stored in the memory and executable by the one or more processors to perform operations comprising (Lightstone, Fig. 17, [0101], Fig. 18, [0102], the memory 48 stores instructions which are executed by the processor to provide the functions of the network node. Additional components are responsible for providing additional functionality, including any of the functionality identified and/or any functionality necessary to support the embodiments): 
receiving, at a computing device, first network information associated with a first user equipment (UE) connected to at least one of a first base station or a second base station (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0045]-[0046], the network node receives information from the serving wireless devices 20, where the network node is a base station serving a cell using LTE (4G), LTE-Advance, any other RAN, or multi RAT), wherein the first (Lightstone, Fig. 1, Fig. 2, [0045]-[0046], the information received includes information that is indicative of positions of the wireless devices 20 within the measuring cell, Received Strength of Signal Indication (RSSI) measurements reported by the wireless devices 20, ranging information, beamforming indices, position information, etc. for the wireless devices 20); 
determining that a second UE is connected to the first base station using a first bearer (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0046]-[0047], the network node also determines the RSSI, SINR, etc. for the served wireless devices 20. Furthermore, the network node receives information regarding hearability of a connection between the UEs and the base stations. These indicate a communication between the base station and network node with the wireless nodes 20 via corresponding downlink and uplink connections); 
determining second network information associated with the second UE (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0046]-[0047], the network node also determines the RSSI, SINR, etc. for the served wireless devices 20. Furthermore, the network node receives information regarding hearability of a connection between the UEs and the base stations).

Lightstone teaches the claimed limitations as stated above. Lightstone does not explicitly teach the following features: regarding claim 6, inputting, based at least in part on an addition inquiry associated with the second UE, the first network information and the second network information to a machine learning algorithm trained to evaluate addition inquiries; 
receiving, from the machine learning algorithm, a response to the addition inquiry, the machine learning algorithm trained to determine the response at least partially based on a likelihood that, if a second bearer is established between the second base station and the second UE, the second UE will be dropped by the second base station within a threshold amount of time; and
performing, based at least in part on the response, one of: 

establishing a second bearer between the second base station and the second UE, wherein the second UE is connected to both the first base station via the first bearer and the second base station via the second bearer at a same time.

However, White teaches inputting, based at least in part on an addition inquiry associated with the second UE, the first network information and the second network information to a machine learning algorithm trained to evaluate addition inquiries (White, [0060]-[0061], different events are determined, such as a more cost-effective connection, lower latency, or higher throughput. Also, different events are detected including "$link_down" (link not available), "$link_up" (link is available and a routable network address is set), "$new_link_available" (a new available has been found, but is not yet routable), "$upcoming_link_failure" (an upcoming failure is predicted for this link), "$link_metric_poor" (performance for a given metric below the predefined threshold), etc. These triggering events are detected and determined in order to perform HO decisions including network addition or deletion. Triggers are determined based on RSSI/SNR, location information, etc. The triggering events are sent to HO/DE for processing, where relevant policies are retrieved relevant to the triggers, such as vertical handoffs, network addition, deletion, etc. Then, the triggering events and quality of network environment, etc. are used to output a handoff decision calculated by suitable algorithms, where the suitable algorithms include fuzzy logic, neural networks, etc.); 
receiving, from the machine learning algorithm, a response to the addition inquiry (White, [0052] ln 18-27, [0060]-[0062], the HO/DE (algorithm including fuzzy logic, neural networks, etc.) generates an output in response to the triggering events, where the output includes a network addition or deletion of the sets of available network pipes, hard or soft handoffs, seamless handoff, etc.), the machine learning algorithm trained to determine the response at least partially (White, [0060]-[0061], the output of the handoff decision is calculated by the suitable algorithms based on the different events, including the prediction of an upcoming failure the corresponding link) within a threshold amount of time; and
performing, based at least in part on the response (White, [0060]-[0061], the triggering events and quality of network environment, etc. are used to output a handoff decision calculated by suitable algorithms, where the suitable algorithms include fuzzy logic, neural networks, etc.), one of: 
refraining from establishing a second bearer between the second base station and the second UE (White, [0052] ln 18-27, [0060]-[0062], the HO/DE (algorithm including fuzzy logic, neural networks, etc.) generates an output in response to the triggering events, where the output includes the network deletion of the sets of available network pipes. [0003], [0005]-[0006], [0008]-[0009], [0028], [0061], the handover, network addition or deletion are between heterogeneous networks, i.e. 5G); or 
establishing a second bearer between the second base station and the second UE (White, [0008]-[0009], [0052] ln 18-27, [0060]-[0062], the HO/DE (algorithm including fuzzy logic, neural networks, etc.) generates an output in response to the triggering events, where the output includes the network addition of the sets of available network pipes, hard or soft handoffs, seamless handoff, etc. All of the necessary signaling updates for the access nodes involved, including access capabilities, link negotiation, registration, association/re-association, etc. are performed for the handover decision including network addition or deletion. [0003], [0005]-[0006], [0008]-[0009], [0028], [0061], the handover, network addition or deletion are between heterogeneous networks, i.e. 5G), wherein the second UE is connected to both the first base station via the first bearer and the second base station via the second bearer at a same time (White, [0008]-[0009], [0061], the multi-access terminal establishes and maintains simultaneous connections over multiple heterogeneous networks and corresponding paths, such as 4G and 5G, where the multi-access terminal performs network addiction of the sets of available network pipes).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lightstone to have the features, as taught by White, in order to minimize packets losses and delays and avoid service interruptions due to the mobility effect, while operating transparently to users and applications (White, [0009], [0061]).

Lightstone and White teach the claimed limitations as stated above. Lightstone and White do not explicitly teach the following underlined features: regarding claim 6, the second UE will be dropped by the second base station within a threshold amount of time.

However, Cazzanti teaches the second UE will be dropped by the second base station within a threshold amount of time (Cazzanti, col 4 ln 8-36, Fig. 2A, col 9 ln 4-61, Fig. 2D, col 11 ln 22-49, the device failure state is predicted based on dropped calls meeting a threshold within a number of time periods. This is used to replace or supplement the one type of failed device capability, including the use of a type of connection in place of another type of connection that has an attribute of failure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lightstone and White to have the features, as taught by Cazzanti, in order to dynamically mitigate a computing device failure that is predicted from a series of hardware states and measurements of the computing device (Cazzanti, col 1 ln 7-12).

As to claim 7, Lightstone teaches wherein: 
the first base station is a Fourth Generation (4G) base station (Lightstone, [0032], [0037]-[0038], Fig. 1, the network node or base station serving a cell using LTE (4G)); and 
the second base station is a Fifth Generation (5G) base station (Lightstone, [0032], [0037]-[0038], Fig. 1, [0042], a heterogeneous network includes different cells and base stations, where multi-RAT is implemented. Lightstone presents different RATs for the multi-RAT scenario including LTE, UMTS HSPA, GSM, etc., which suggests a base station using other and newer technologies such as 5G).

As to claim 9, Lightstone teaches wherein the signal strength information comprises at least one of: 
a first indication of a first strength of a first signal received by the first UE from the first base station (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0045]-[0046], the network node receives information from the serving wireless devices 20, where the information received includes a Received Strength of Signal Indication (RSSI) measurements reported by the wireless devices 20 for communications with the base station); or 
a second indication of a second strength of a second signal received by the first UE from the second base station (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0045]-[0046], the network node receives information from the serving wireless devices 20, where the information received includes a Received Strength of Signal Indication (RSSI) measurements reported by the wireless devices 20 for communications with the base station. Also receives reports for RSSI between the wireless device 20 and base stations 12-2, 12-3).

As to claim 10, Lightstone teaches wherein the location information comprises at least one of: 
(Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0046], the information received of the wireless devices 20 includes beamforming indices for the wireless devices 20 with respect to the cell, where the network node is a base station serving a cell using LTE (4G), LTE-Advance, any other RAN, or multi RAT); or 
a second beamforming lobe providing a second connection between the first UE and the second base station (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0046], the information received of the wireless devices 20 includes beamforming indices for the wireless devices 20 with respect to the cell, where the network node is a base station serving a cell using LTE (4G), LTE-Advance, any other RAN, or multi RAT).

As to claim 11, Lightstone teaches wherein the second network information comprises: 
location information of the second UE (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0046], the information received of the wireless devices 20 includes beamforming indices for the wireless devices 20 with respect to the cell (information that is indicative of positions of the wireless devices 20), where the network node is a base station serving a cell using LTE (4G), LTE-Advance, any other RAN, or multi RAT); and 
signal strength information of a signal received by the second UE from the second base station (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0046]-[0047], the network node also determines the RSSI, SINR, etc. for the served wireless devices 20. Furthermore, the network node receives information regarding hearability of a connection between the UEs and the base stations. Also receives reports for RSSI between the wireless device 20 and base stations 12-2, 12-3).

As to claim 14, Lightstone teaches wherein the computing device is the first base station or a Mobility Management Entity (MME) node in a Fourth Generation (4G) core network (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0045]-[0046], the network node receives information from the wireless devices 20, where the network node is a base station serving a cell using LTE (4G), LTE-Advance, any other RAN, or multi RAT).

As to claim 15, Lightstone teaches a processor-implemented method (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0045]-[0046], Fig. 17, [0101], Fig. 18, [0102], a method performed by a network node 34, where the network node includes a processor to execute instructions stored in a memory) comprising: 
receiving, at a computing device, first network information associated with a first user equipment (UE) in communication with at least one of a first base station or second base station (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0045]-[0046], the network node receives information from the wireless devices 20, where the network node is a base station serving a cell using LTE (4G), LTE-Advance, any other RAN, or multi RAT), wherein the first network information comprises at least one of signal strength information or location information (Lightstone, Fig. 1, Fig. 2, [0045]-[0046], the information received includes information that is indicative of positions of the wireless devices 20 within the measuring cell, Received Strength of Signal Indication (RSSI) measurements reported by the wireless devices 20, ranging information, beamforming indices, position information, etc. for the wireless devices 20); 
determining that a second UE is communicating with the first base station using a first bearer (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0046]-[0047], the network node also determines the RSSI, SINR, etc. for the served wireless devices 20. Furthermore, the network node receives information regarding hearability of a connection between the UEs and the base stations. These indicate a communication between the base station and network node with the wireless nodes 20 via corresponding downlink and uplink connections); 
determining second network information associated with the second UE (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0046]-[0047], the network node also determines the RSSI, SINR, etc. for the served wireless devices 20. Furthermore, the network node receives information regarding hearability of a connection between the UEs and the base stations).

Lightstone teaches the claimed limitations as stated above. Lightstone does not explicitly teach the following features: regarding claim 15, inputting, based at least in part on an addition inquiry associated with the second UE, the first network information and the second network information to a machine learning algorithm trained to evaluate addition inquiries; 
receiving, from the machine learning algorithm, a response to the addition inquiry, the machine learning algorithm trained to determine the response at least partially based on a likelihood that, if a second bearer is established between the second base station and the second UE, the second UE will be dropped by the second base station within a threshold amount of time;
performing, based at least in part on the response, one of 
refraining from establishing a second bearer between the second base station and the second UE; or 
establishing a second bearer between the second base station and the second UE, wherein the second UE is connected to both the first base station via the first bearer and the second base station via the second bearer at a same time.

However, White teaches inputting, based at least in part on an addition inquiry associated with the second UE, the first network information and the second network information to a machine learning algorithm trained to evaluate addition inquiries (White, [0060]-[0061], different events are determined, such as a more cost-effective connection, lower latency, or higher throughput. Also, different events are detected including "$link_down" (link not available), "$link_up" (link is available and a routable network address is set), "$new_link_available" (a new available has been found, but is not yet routable), "$upcoming_link_failure" (an upcoming failure is predicted for this link), "$link_metric_poor" (performance for a given metric below the predefined threshold), etc. These triggering events are detected and determined in order to perform HO decisions including network addition or deletion. Triggers are determined based on RSSI/SNR, location information, etc. The triggering events are sent to HO/DE for processing, where relevant policies are retrieved relevant to the triggers, such as vertical handoffs, network addition, deletion, etc. Then, the triggering events and quality of network environment, etc. are used to output a handoff decision calculated by suitable algorithms, where the suitable algorithms include fuzzy logic, neural networks, etc.); 
receiving, from the machine learning algorithm, a response to the addition inquiry (White, [0052] ln 18-27, [0060]-[0062], the HO/DE (algorithm including fuzzy logic, neural networks, etc.) generates an output in response to the triggering events, where the output includes a network addition or deletion of the sets of available network pipes, hard or soft handoffs, seamless handoff, etc.), the machine learning algorithm trained to determine the response at least partially based on a likelihood that, if a second bearer is established between the second base station and the second UE, the second UE will be dropped by the second base station (White, [0060]-[0061], the output of the handoff decision is calculated by the suitable algorithms based on the different events, including the prediction of an upcoming failure the corresponding link);
performing, based at least in part on the response (White, [0060]-[0061], the triggering events and quality of network environment, etc. are used to output a handoff decision calculated by suitable algorithms, where the suitable algorithms include fuzzy logic, neural networks, etc.), one of 
refraining from establishing a second bearer between the second base station and the second UE (White, [0052] ln 18-27, [0060]-[0062], the HO/DE (algorithm including fuzzy logic, neural networks, etc.) generates an output in response to the triggering events, where the output includes the network deletion of the sets of available network pipes. [0003], [0005]-[0006], [0008]-[0009], [0028], [0061], the handover, network addition or deletion are between heterogeneous networks, i.e. 5G); or 
establishing a second bearer between the second base station and the second UE (White, [0008]-[0009], [0052] ln 18-27, [0060]-[0062], the HO/DE (algorithm including fuzzy logic, neural networks, etc.) generates an output in response to the triggering events, where the output includes the network addition of the sets of available network pipes, hard or soft handoffs, seamless handoff, etc. All of the necessary signaling updates for the access nodes involved, including access capabilities, link negotiation, registration, association/re-association, etc. are performed for the handover decision including network addition or deletion. [0003], [0005]-[0006], [0008]-[0009], [0028], [0061], the handover, network addition or deletion are between heterogeneous networks, i.e. 5G), wherein the second UE is connected to both the first base station via the first bearer and the second base station via the second bearer at a same time (White, [0008]-[0009], [0061], the multi-access terminal establishes and maintains simultaneous connections over multiple heterogeneous networks and corresponding paths, such as 4G and 5G, where the multi-access terminal performs network addiction of the sets of available network pipes).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lightstone to have the features, as taught by White, in order to minimize packets losses and delays and avoid service interruptions due to the mobility effect, while operating transparently to users and applications (White, [0009], [0061]).

Lightstone and White teach the claimed limitations as stated above. Lightstone and White do not explicitly teach the following underlined features: regarding claim 15, the second UE will be dropped by the second base station within a threshold amount of time.

However, Cazzanti teaches the second UE will be dropped by the second base station within a threshold amount of time (Cazzanti, col 4 ln 8-36, Fig. 2A, col 9 ln 4-61, Fig. 2D, col 11 ln 22-49, the device failure state is predicted based on dropped calls meeting a threshold within a number of time periods. This is used to replace or supplement the one type of failed device capability, including the use of a type of connection in place of another type of connection that has an attribute of failure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lightstone and White to have the features, as taught by Cazzanti, in order to dynamically mitigate a computing device failure that is predicted from a series of hardware states and measurements of the computing device (Cazzanti, col 1 ln 7-12).

As to claim 16, Lightstone teaches wherein: 
the first base station is a Long-Term Evolution (LTE) base station (Lightstone, [0032], [0037]-[0038], Fig. 1, the network node or base station serving a cell using LTE (4G)); and 
the second base station is a New Radio (NR) base station (Lightstone, [0032], [0037]-[0038], Fig. 1, [0042], a heterogeneous network includes different cells and base stations, where multi-RAT is implemented. Lightstone presents different RATs for the multi-RAT scenario including LTE, UMTS HSPA, GSM, etc., which suggests a base station using other and newer technologies such as 5G).

As to claim 17, Lightstone teaches wherein: 
the signal strength information comprises at least one of 
(Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0045]-[0046], the network node receives information from the serving wireless devices 20, where the information received includes a Received Strength of Signal Indication (RSSI) measurements reported by the wireless devices 20 for communications with the base station); or 
a second indication of a second strength of a second signal received by the first UE from the second base station (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0045]-[0046], the network node receives information from the serving wireless devices 20, where the information received includes a Received Strength of Signal Indication (RSSI) measurements reported by the wireless devices 20 for communications with the base station. Also receives reports for RSSI between the wireless device 20 and base stations 12-2, 12-3); and 
the location information comprises at least one of: 
a first beamforming lobe providing a first connection between the first UE and the first base station (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0046], the information received of the wireless devices 20 includes beamforming indices for the wireless devices 20 with respect to the cell, where the network node is a base station serving a cell using LTE (4G), LTE-Advance, any other RAN, or multi RAT); or 
a second beamforming lobe providing a second connection between the first UE and the second base station (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0046], the information received of the wireless devices 20 includes beamforming indices for the wireless devices 20 with respect to the cell, where the network node is a base station serving a cell using LTE (4G), LTE-Advance, any other RAN, or multi RAT).

As to claim 18, Lightstone teaches wherein the second network information comprises: 
location information of the second UE (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0046], the information received of the wireless devices 20 includes beamforming indices for the wireless devices 20 with respect to the cell (information that is indicative of positions of the wireless devices 20), where the network node is a base station serving a cell using LTE (4G), LTE-Advance, any other RAN, or multi RAT); and 
signal strength information of a signal received by the second UE from the second base station (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0046]-[0047], the network node also determines the RSSI, SINR, etc. for the served wireless devices 20. Furthermore, the network node receives information regarding hearability of a connection between the UEs and the base stations. Also receives reports for RSSI between the wireless device 20 and base stations 12-2, 12-3).

As to claim 20, Lightstone teaches wherein the computing device is the first base station (Lightstone, [0032], [0037]-[0038], Fig. 1, Fig. 2, [0045]-[0046], the network node receives information from the wireless devices 20, where the network node is a base station serving a cell using LTE (4G), LTE-Advance, any other RAN, or multi RAT).

Claims 4, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lightstone et al. (US 2015/0223084), hereinafter “Lightstone” in view of White et al. (US 2006/0193295), hereinafter “White”, and further in view of Cazzanti et al. (U.S. Patent No. 10,353,764), hereinafter “Cazzanti” and further in view of Huang et al. (US 2019/0306906), hereinafter “Huang”.

Lightstone, White and Cazzanti teach the claimed limitations as stated above. Lightstone, White and Cazzanti do not explicitly teach the following features: regarding claim 4, wherein the first bearer or the second bearer is a bearer type selected from a plurality of bearer types, wherein the plurality of bearer types comprises one or more of: 
a master cell group (MCG) bearer; 

an MCG split bearer; 
an SCG split bearer; or 
an MCG bearer anchored on an SCG.

As to claim 4, Huang teaches wherein the first bearer or the second bearer is a bearer type selected from a plurality of bearer types, wherein the plurality of bearer types comprises one or more of: 
a master cell group (MCG) bearer (Huang, Fig. 2B, [0058], [0062], [0080], Fig. 6A, [0112], a UE uses two different bearers for the LTE channel and 5G NR channel, where the bearers include a MCG bearer); 
a secondary cell group (SCG) bearer (Huang, Fig. 2B, [0058], [0062], [0080], Fig. 6A, [0112], a UE uses two different bearers for the LTE channel and 5G NR channel, where the bearers include a SCG bearer); 
an MCG split bearer (Huang, Fig. 2B, [0058], [0062], [0080], Fig. 6A, [0112], a UE uses two different bearers for the LTE channel and 5G NR channel, where the bearers include a MCG split bearer); 
an SCG split bearer (Huang, Fig. 2B, [0058], [0062], [0080], Fig. 6A, [0112], a UE uses two different bearers for the LTE channel and 5G NR channel, where the bearers include a SCG split bearer); or 
an MCG bearer anchored on an SCG (Huang, Fig. 2B, [0058], [0062], [0080], Fig. 6A, [0112], a UE uses two different bearers for the LTE channel and 5G NR channel, where the bearers include a MCG anchored bearer, SCG anchored bearer, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lightstone, White and Cazzanti to have (Huang, [0024]).

Lightstone, White and Cazzanti teach the claimed limitations as stated above. Lightstone, White and Cazzanti do not explicitly teach the following features: regarding claim 12, wherein the first bearer comprises at least one of: 
a master cell group (MCG) bearer; 
an MCG split bearer; or 
an MCG bearer anchored on a secondary cell group (SCG).

As to claim 12, Huang teaches wherein the first bearer comprises at least one of: 
a master cell group (MCG) bearer (Huang, Fig. 2B, [0058], [0062], [0080], Fig. 6A, [0112], a UE uses two different bearers for the LTE channel and 5G NR channel, where the bearers include a MCG bearer); 
an MCG split bearer (Huang, Fig. 2B, [0058], [0062], [0080], Fig. 6A, [0112], a UE uses two different bearers for the LTE channel and 5G NR channel, where the bearers include a MCG split bearer); or 
an MCG bearer anchored on a secondary cell group (SCG) (Huang, Fig. 2B, [0058], [0062], [0080], Fig. 6A, [0112], a UE uses two different bearers for the LTE channel and 5G NR channel, where the bearers include a MCG anchored bearer, SCG anchored bearer, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lightstone, White and Cazzanti to have the features, as taught by Huang, in order to mitigate the complexity, improve efficiency and (Huang, [0024]).

Lightstone, White and Cazzanti teach the claimed limitations as stated above. Lightstone, White and Cazzanti do not explicitly teach the following features: regarding claim 13, wherein the second bearer comprises at least one of: 
a secondary cell group (SCG) bearer; 
an SCG split bearer; or 
a master cell group (MCG) bearer anchored on an SCG.

As to claim 13, Huang teaches wherein the second bearer comprises at least one of: 
a secondary cell group (SCG) bearer (Huang, Fig. 2B, [0058], [0062], [0080], Fig. 6A, [0112], a UE uses two different bearers for the LTE channel and 5G NR channel, where the bearers include a SCG bearer); 
an SCG split bearer (Huang, Fig. 2B, [0058], [0062], [0080], Fig. 6A, [0112], a UE uses two different bearers for the LTE channel and 5G NR channel, where the bearers include a SCG split bearer); or 
a master cell group (MCG) bearer anchored on an SCG (Huang, Fig. 2B, [0058], [0062], [0080], Fig. 6A, [0112], a UE uses two different bearers for the LTE channel and 5G NR channel, where the bearers include a MCG anchored bearer, SCG anchored bearer, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lightstone, White and Cazzanti to have the features, as taught by Huang, in order to mitigate the complexity, improve efficiency and provide for the capability of the UE to provide for optimal communication between different BSs and the UE (Huang, [0024]).

Lightstone, White and Cazzanti teach the claimed limitations as stated above. Lightstone, White and Cazzanti do not explicitly teach the following features: regarding claim 19, wherein the first bearer or the second bearer is a bearer type selected from a plurality of bearer types, wherein the plurality of bearer types comprises one or more of: 
a master cell group (MCG) bearer; 
a secondary cell group (SCG) bearer; 
an MCG split bearer; 
an SCG split bearer; or 
an MCG bearer anchored on an SCG.

As to claim 19, Huang teaches wherein the first bearer or the second bearer is a bearer type selected from a plurality of bearer types, wherein the plurality of bearer types comprises one or more of: 
a master cell group (MCG) bearer (Huang, Fig. 2B, [0058], [0062], [0080], Fig. 6A, [0112], a UE uses two different bearers for the LTE channel and 5G NR channel, where the bearers include a MCG bearer); 
a secondary cell group (SCG) bearer (Huang, Fig. 2B, [0058], [0062], [0080], Fig. 6A, [0112], a UE uses two different bearers for the LTE channel and 5G NR channel, where the bearers include a SCG bearer); 
an MCG split bearer (Huang, Fig. 2B, [0058], [0062], [0080], Fig. 6A, [0112], a UE uses two different bearers for the LTE channel and 5G NR channel, where the bearers include a MCG split bearer); 
an SCG split bearer (Huang, Fig. 2B, [0058], [0062], [0080], Fig. 6A, [0112], a UE uses two different bearers for the LTE channel and 5G NR channel, where the bearers include a SCG split bearer); or 
(Huang, Fig. 2B, [0058], [0062], [0080], Fig. 6A, [0112], a UE uses two different bearers for the LTE channel and 5G NR channel, where the bearers include a MCG anchored bearer, SCG anchored bearer, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lightstone, White and Cazzanti to have the features, as taught by Huang, in order to mitigate the complexity, improve efficiency and provide for the capability of the UE to provide for optimal communication between different BSs and the UE (Huang, [0024]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lightstone et al. (US 2015/0223084), hereinafter “Lightstone” in view of White et al. (US 2006/0193295), hereinafter “White”, and further in view of Cazzanti et al. (U.S. Patent No. 10,353,764), hereinafter “Cazzanti”, and further in view of Mildh et al. (US 2019/0007874), hereinafter “Mildh”.

Lightstone, White and Cazzanti teach the claimed limitations as stated above. Lightstone, White and Cazzanti do not explicitly teach the following features: regarding claim 8, wherein: 
the first base station is a Fifth Generation (5G) base station corresponding to a master base station; and 
the second base station is a Fourth Generation (4G) base station corresponding to a secondary base station.

As to claim 8, Mildh teaches wherein: 
the first base station is a Fifth Generation (5G) base station corresponding to a master base station (Mildh Fig. 2C, [0060], the master NR BS 222); and 
(Mildh, Fig. 2C, [0060], Fig. 5, [0080], the second cell (the LTE cell)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lightstone, White and Cazzanti to have the features, as taught by Mildh, in order to provide cell reselection in a wireless communication system with a new RAT, new CN and mobile terminal devices (Mildh, [0005]-[0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473